PER CURIAM:
Claimant was employed by the West Virginia State Penitentiary at *145Moundsville, a facility of respondent, from March 1, 1982 to October 2, 1984, as a correctional officer. As a requirement of his position, claimant was required to report 10 minutes before each shift that he worked. As this requirement was beyond his 40-hour-per-week responsibility (West Virginia Code Chapter 21, Article 5C, Section 3A) , claimant seeks $562.11 in back pay for the additional time which he worked for respondent.
Hilda L. Williams, Personnel Officer with respondent, testified that an individual named Kevin Church filed a grievance through the Civil Service Commission. The basis of Church's grievance was the same as that of the claimant's. Kevin Church was awarded overtime pay. At the time of the Order of the Civil Service Commission (November 14, 1984) all the other correctional officers to whom the Order applied were compensated for the ten minutes of overtime which they were required to work prior to the beginning of each shift.
The claimant filed his complaint on June 26, 1986. He is entitled to recover $64.54 for overtime which he worked during the period June 26, 1984 to September 30, 1984. The Court is required to apply West Virginia Code SS14-2-21 which provides that "the Court shall not take jurisdiction of any claim . . . unless notice of such claim be filed with the clerk within such period of limitation as would be applicable under the pertinent provisions of the Code of West Virginia .... West Virginia Code §55-2-12 mandates that the applicable statute of limitations is two years. For that reason, the Court makes an award to the claimant of $64.54.
Award of $64.54.